 



Exhibit 10.3

SOVEREIGN BANCORP, INC. 2004 BROAD-BASED STOCK INCENTIVE PLAN

FORM OF STOCK OPTION AGREEMENT FOR

NONQUALIFIED STOCK OPTION



--------------------------------------------------------------------------------



BETWEEN

SOVEREIGN BANCORP, INC.

AND

                                                            



         
Date of Grant:
  _____________
 
       
Number of Shares:
  _____________
 
       
Exercise Price:
  $________/share
 
       
Option Expiration Date:
  _____________

 



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION AGREEMENT

Number of shares subject to option: ___ shares.

     This Agreement dated _________, between Sovereign Bancorp, Inc. (the
“Corporation”) and ____________(the “Optionholder”).

WITNESSETH:

1. Grant of Option

     Pursuant to the provisions of the Sovereign Bancorp, Inc. 2004 Broad-Based
Stock Incentive Plan (the “Plan”) the Corporation hereby grants to the
Optionholder, subject to the terms and conditions of the Plan and subject
further to the terms and conditions herein set forth, the right and option to
purchase from the Corporation for cash, or for common stock of the Corporation
subject to the approval of the Committee (as defined in the Plan), all or any
part of an aggregate of ___shares of common stock (without par value) of the
Corporation (the “Common Stock”) at the exercise price of $___ per share; such
option to be exercised as hereinafter provided (this “Option”).

2. Terms and Conditions

     It is understood and agreed that the Option evidenced hereby is subject to
the following terms and conditions:



  (a)   Expiration Date. Subject to the provisions of paragraphs 2(d) and 2(e),
the Option granted hereby shall expire on _________[not more than ten years and
one month from the date of grant].     (b)   Exercise of Option. Except in the
case of a Change In Control (as defined in the Plan), this Option may not be
exercised until both (1) the Optionholder has been continuously employed by the
Corporation or a Subsidiary of the Corporation (as defined in the Plan) for a
period of _________years following the date of grant (the “Service Requirement”)
and (2) certain performance goals (the “Performance Goals”) determined by the
Corporation on the date of grant and described in Appendix A hereto have been
achieved. Upon achievement of the Performance

 



--------------------------------------------------------------------------------



 



      Goals and attainment of the Service Requirement, this Option may be
exercised at any time thereafter but no later than the Option’s expiration date.
        This Option may be exercised in whole at any time, or from time to time
in part, to the extent vested, prior to the expiration date specified in
paragraph 2(a). Any exercise shall be accompanied by a written notice to the
Corporation specifying the number of shares as to which the Option is being
exercised. Notwithstanding anything contained herein to the contrary, if a
Change in Control (as defined in the Plan) occurs, the Option granted hereby
shall become immediately exercisable.     (c)   Payment of Exercise Price upon
Exercise. At the time of any exercise, the exercise price of the shares as to
which this Option shall be exercised shall be paid in cash (or, subject to the
conditions and limitations described in the Plan, by delivering shares of Common
Stock of the Corporation or by delivering a combination of such Common Stock and
cash equal to the aggregate exercise price of the shares being acquired,
determined by reference to the exercise price per share set forth in paragraph 1
hereof) to the Corporation.     (d)   Exercise upon Death, Being Disabled, or
Termination of Employment.



  (1)   In the event of the termination of the Optionholder’s employment as an
employee of the Corporation or a Subsidiary by reason of death or being disabled
(as defined in the Plan), this Option may be exercised, to the extent that the
Optionholder was entitled to do so at the date of termination of employment due
to such cause, in whole at any time, or from time to time in part, within
24 months after the Optionholder’s death or disability, but in no event later
than the expiration date specified in paragraph 2(a).     (2)   In the event the
Optionholder’s employment with the Corporation or a Subsidiary is terminated by
the Optionholder due to Retirement (as defined in the Plan), this Option may be
exercised, to the extent that the Optionholder was entitled to do so at the date
of termination of employment due to such cause, in

 



--------------------------------------------------------------------------------



 



      whole at any time, or from time to time in part, within 24 months after
the date of such termination of employment, but in no event later than the
expiration date specified in paragraph 2(a).     (3)   In the event the
Optionholder’s employment with the Corporation or a Subsidiary is voluntarily
terminated by the Optionholder (other than for Retirement), this Option will
expire upon such termination of employment.     (4)   [SENIOR OFFICERS ONLY] In
the event the Optionholder’s employment with the Corporation or a Subsidiary is
terminated and the Committee deems it equitable to do so, the Committee may,
subject to the approval of the disinterested members of the Board, waive any
continuous service requirements (but not the Performance Goals) for vesting
purposes in accordance with the terms of the Plan and permit the exercise of
this Option. In the event that the Committee waives the continuous service
requirement as set forth in this subparagraph, this Option may be exercised to
the extent that the Optionholder was entitled to do so at the date of
termination of employment, in whole at any time, or from time to time in part,
within 24 months after the Optionholder’s termination of employment, but in no
event later than the expiration date specified in paragraph 2(a).     (5)  
Notwithstanding anything herein to the contrary, in the event the Optionholder’s
employment with the Corporation or a Subsidiary is terminated “for cause” (as
defined in the Plan), all rights to exercise this Option shall terminate upon
such termination of employment.



  (e)   Harmful Activity. If the Optionholder shall engage in any “harmful
activity” while employed by the Corporation or within six months after
termination of employment with the Corporation, then (a) this Option, to the
extent then unexercised and whether vested or unvested, shall immediately be
forfeited and canceled; and (b) any Profits realized upon the exercise of this
Option shall inure to the Corporation. The aforementioned restriction shall not
apply in the event that Optionholder’s employment with the Corporation
terminates within two years after a Change in

 



--------------------------------------------------------------------------------



 



      Control if any of the following have occurred: (a) a relocation of the
Optionholder’s principal place of employment more than 35 miles from the
Optionholder’s principal place of employment immediately prior to the Change in
Control, (b) a reduction in the Optionholder’s base salary after a Change in
Control, or (c) termination of the Optionholder’s employment under circumstances
in which the Optionholder is entitled to severance benefits or salary
continuation or similar benefits under a change in control agreement, employment
agreement, or severance or separation pay plan. If any Profits realized upon the
exercise of this Option inure to the benefit of the Corporation in accordance
with the first sentence of this paragraph, the Optionholder shall pay all such
Profits to the Corporation within 30 days after receiving written notice from
the Corporation that the Optionholder has engaged in a harmful activity.
Consistent with the provisions of the Plan, the determination by the Committee
as to whether the Optionholder engaged in “harmful activity” while employed by
the Corporation or within six months after termination of employment with the
Corporation shall be final and conclusive, unless otherwise determined by a
majority of disinterested members of the Board.

     A “harmful activity” shall have occurred if the Optionholder shall do any
one or more of the following:



  (1)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of the Corporation unless such activity was inadvertent, done in good faith and
did not cause significant harm to the Corporation.     (2)   After notice from
the Corporation, fail to return to the Corporation any document, data or other
item or items in the Optionholder’s possession or to which the Optionholder has
access that may involve Non-Public Information of the Corporation.     (3)  
Upon the Optionholder’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with the Corporation, solicit or entice for
employment or hire any employee of the Corporation.

 



--------------------------------------------------------------------------------



 



  (4)   Upon the Optionholder’s own behalf of upon behalf of any other person or
entity that competes or plans to compete with the Corporation, contact, call
upon, solicit or do business with (other than a business which does not compete
with any business conducted by the Corporation), any customer of the Corporation
the Optionholder contacted, called upon, solicited, interacted with, or became
acquainted with, or learned of through access to information (whether or not
such information is or was non-public) while employed at the Corporation unless
such activity was inadvertent, done in good faith, and did not involve a
customer whom the Optionholder should have reasonably known was a customer of
the Corporation.     (5)   Upon the Optionholder’s own behalf or upon behalf of
any other person or entity that completes or plans to compete with the
Corporation, engage in any business activity in competition with the Corporation
in the same or a closely related activity that the Optionholder was engaged in
for the Corporation during the one year period prior to the termination of
employment.

For purposes of this subparagraph 2(e):

     “Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by the Corporation, and that of its customers or suppliers, and that
are not generally known by the public.

     “Profits” shall mean, with respect to this Option, the spread between the
Fair Market Value of a share of Common Stock on the date of exercise and the
exercise price, multiplied by the number of shares exercised under this Option.



  (f)   Nontransferability. The Optionholder may, with the prior approval of the
Committee, transfer this Option in accordance with the provisions of
Section 6.5(b) of the Plan. Without the prior approval of the Committee, this
Option shall not be transferable other than by will or by the laws of descent
and distribution and this

 



--------------------------------------------------------------------------------



 



      Option shall, during the lifetime of the Optionholder, be exercisable only
by such Optionholder.     (g)   Adjustments. In the event that the shares of
Common Stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the
Corporation, or if the number of such shares of Common Stock shall be changed
through the payment of a stock dividend, stock split, or reverse stock split,
then the shares of Common Stock then subject to this Option and the exercise
price thereof shall be increased, decreased, or otherwise changed to such extent
and in such manner as may be necessary or appropriate to reflect any of the
foregoing events. If there shall be any other change in the number or kind of
the outstanding shares of the Common Stock, or of any stock or other securities
into which such Common Stock shall have been changed, or for which it shall have
been exchanged, and if a majority of the disinterested members of the Board
shall, in its sole discretion, determine that such change equitably requires an
adjustment to the terms of this Option, then such adjustment shall be made in
accordance with such determination. Any adjustment so made shall be final and
binding upon the Optionholder.     (h)   No Rights as Shareholder. The
Optionholder shall have no rights as a shareholder with respect to any shares of
Common Stock subject to this Option prior to the date of issuance of a
certificate or certificates for such shares.     (i)   No Right to Continued
Employment. This Option shall not confer upon the Optionholder any right to
continue in the employ of the Corporation or any Subsidiary, nor shall it
interfere in any way with the right of the Corporation or any Subsidiary to
terminate the Optionholder’s employment at any time and for any reason.    
(j)   Compliance with Law and Regulations. This Option and the obligation of the
Corporation to sell and deliver shares hereunder shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be

 



--------------------------------------------------------------------------------



 



      required to issue or deliver any certificates for shares of Common Stock
prior to (1) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (2) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which a majority of the disinterested members
of the Board shall, in its sole discretion, determine to be necessary or
advisable.     (k)   Deferred Delivery of Nonqualified Stock Option Shares. The
Committee may, in its discretion, approve an arrangement whereby an Optionholder
may elect to defer receipt of Common Stock otherwise issuable to him or her upon
exercise of this Option. Any such arrangement, if approved at all, shall be
subject to such terms and conditions as the Committee, in its sole discretion,
may specify, which terms and conditions may (but need not) include provision for
the award of additional shares to take into account dividends paid subsequent to
exercise of this Option.

3. Investment Representation

     The Corporation may require the Optionholder to furnish to the Corporation,
prior to the issuance of any shares upon the exercise of all or any part of this
Option, an agreement (in such form as the Corporation may specify) in which the
Optionholder represents that the shares acquired upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.

4. Optionholder Bound by Plan

     The Optionholder hereby acknowledges receipt of a copy of the Plan,
prospectus and any amendments thereto, and agrees to be bound by all the terms
and provisions thereof, which, to the extent relevant, are incorporated herein
by reference.

5. Withholding of Taxes

     The Corporation will require, as a condition precedent to the exercise of
this Option, that appropriate arrangements be made for the withholding of any
applicable taxes. The obligation of the Optionholder under this paragraph to
provide for the payment of withholding taxes may be

 



--------------------------------------------------------------------------------



 



satisfied, subject to the provisions of Section 11.6(b) of the Plan, by electing
to have the Corporation withhold certain of the shares that would otherwise be
issuable pursuant to the exercise of the Option granted hereby.

 



--------------------------------------------------------------------------------



 



6. Notices

     Any notice hereunder to the Corporation shall be addressed to it at its
office at 1130 Berkshire Boulevard, Wyomissing, PA 19610, Attention: Corporate
Secretary, and any notice hereunder to Optionholder shall be addressed to him or
her at the address below, subject to the right of either party to designate at
any time hereafter in writing some other address.

     IN WITNESS WHEREOF, Sovereign Bancorp, Inc. has caused this Agreement to be
executed by a duly authorized officer and the Optionholder has executed this
Agreement, both as of the day and year first above written.

-s- Jay S. Sidhu [w05798w0579800.gif]

Jay S. Sidhu
President, Chairman, and Chief Executive Officer

     
OPTIONHOLDER:
   
 
   

--------------------------------------------------------------------------------

   
(Signature)
   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
(Print Address)
   

 



--------------------------------------------------------------------------------



 



APPENDIX A

PERFORMANCE GOALS FOR OPTION EXERCISE

 